department of the treasury int ernal revenue service w ashington d c date office symbols cc dom fs proc case number number release date uilc memorandum for district_counsel attn from subject deborah a butler assistant chief_counsel field service internal_revenue_service national_office field_service_advice this field_service_advice is in response to your communication of date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent legend a taxpayers’s representative year x date a issue w hether interest_netting under sec_6621 is available to a under the facts detailed below conclusion if the periods with respect to the interest on the underpayment and the interest on the overpayment are both open then sec_6621 may be applied notwithstanding the advance_payment of the year x deficiency facts on date a this office issued field_service_advice to the effect that district_counsel could not agree to a's stipulation that overpayments from various and apparently open years be credited against a proposed deficiency for year x the field_service_advice citing 73_f3d_764 8th cir cert den 117_sct_168 recommended against the stipulation because the taxpayer had made an advance_payment of the x year deficiency and the service lacked the authority to apply an overpayment against a previously satisfied tax_liability the advice pre-dated the enactment of the interest_netting provisions of sec_6621 a is claiming that sec_6621 overrides our prior advice law and analysis sec_6621 was added by pub_l_no the internal revenue restructuring and reform act of rra on date a companion non-code provision sec_3301 of the rra provided for some retroactive application of sec_6621 sec_3301 was very recently amended by sec_4002 a non-code provision of pub_l_no on date the code provision states to the extent that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period the uncodified language of pub_l_no provides at sec_3301 that sec_6621 shall apply to interest for periods beginning after the date of the enactment of this act however it also provides that sec_6621 shall apply to interest for periods beginning before the date of enactment of this act if the taxpayer reasonably identifies and establishes periods of such tax overpayments and underpayments for which the zero rate applies and not later than date requests the secretary_of_the_treasury to apply sec_6621 of the code to such periods h_r conf rept no cong nd sess p date states it is anticipated that the secretary will take into account interest_paid on previously determined deficiencies or refunds for the purposes of determining the rate of interest under this provision without regard to whether the underpayments or overpayments are currently outstanding applying sec_6621 and the legislative_history of pub_l_no to the facts of this case it appears no longer relevant whether the taxpayer's year x liability was previously satisfied by the advance_payment the net interest rate of zero authorized by section sec_6621 is applicable for the period during which interest is payable under sec_6601 and allowable under sec_6611 on equivalent amounts of underpayments and overpayments irrespective of whether the overpayment was previously refunded or the underpayment was previously paid or both however sec_4002 of pub_l_no limits the retroactive application of sec_6621 alluded to above that non-code provision conditions the retroactive application of interest_netting on any applicable statute_of_limitations not having expired with regard to either a tax underpayment or a tax overpayment the national_office is currently developing published guidance on the period of limitations considerations of sec_6621 it is anticipated that such guidance will require that for the underpayment interest and overpayment interest involved in the computation of the net interest rate of zero the period for refunding the underpayment interest and the period for paying additional overpayment interest must both be open at the time the request for the net the exact wording of the statute is subject_to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpayment the amendments interest rate of zero is made the period for refunding underpayment interest is set forth in sec_6511 additional overpayment interest can be paid if the period for filing suit under u s c or is open it is not entirely clear from the from the facts presented respecting a's situation whether the period of limitation is open for both the underpayment interest and the overpayment interest however if the periods with respect to the interest on the underpayment and the interest on the overpayment are both open then sec_6621 may be applied notwithstanding the advance_payment of the x year deficiency case development hazards and other considerations if you have any questions please contact jim gibbons at deborah a butler by sara m coe _____________________ sara m coe chief procedural branch field service division
